DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, readable on claims 1-9, in the reply filed on 4/8/2021 is acknowledged.  Applicant has not provided arguments as to why the restriction was improper and therefore is not found persuasive.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1the transition region" in Line 3.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the phrase "characterized in that" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 1 recites the limitation “in that the inner layer and the outer layer are designed meshing together in the transition region” in Lines 5-6, wherein it’s unclear to the examiner how the inner layer and outer layer can mesh in the transition region, since it appears that the outer layer is the only component that extends through the transition region.  Therefore, there would be no contact between the inner and outer layer within the transition region in order to mesh.  
Claim 1 recites the limitation "the chosen plastics" in Line 4.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 2, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 2, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 3, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 4
Claim 5 recites the limitation "the two layers" in Line 2.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 6, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 6, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 7, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sugiyama et al. (US Patent No. 6,458,075, hereinafter Sugiyama).

In regard to claim 1, Sugiyama discloses an endoscope (2, Fig. 4) having a layered structure (1) comprising an inner layer of plastic (30A, Fig. 1), an outer layer of plastic (30B, Fig. 1) enclosing the inner layer, and a structuring layer (30C) in the transition region of the inner layer and the outer layer (Fig. 1), characterized in that the chosen plastics of the inner layer and of the outer layer are different (Col. 3, Lines 47-58), and in that the inner layer and the outer layer are designed meshing together in the transition region (30C, Fig. 1, Col. 3, Lines 39-46).

In regard to claim 2, Sugiyama teaches an endoscope wherein the plastic of the inner layer has a melting point that is lower, particularly at least 20°C lower or preferably at least 30°C lower, than the melting point of the plastic of the outer layer (the inner layer is formed of polyurethane which has a melting point at least 30°C lower than the outer layer which is formed of polyamide Col. 3, Lines 47-58).

In regard to claim 5, Sugiyama teaches wherein the structuring layer forms a boundary of the transition region to one of the two layers (Fig. 1, the structuring layer (30C) and transition region (30C) forms a boundary of both the inner and outer layers).


In regard to claim 8, Sugiyama teaches wherein the inner layer and the outer layer are designed meshing together in the transition region in a meandering fashion (Fig. 1 illustrates the inner and outer layers intertwined within the structured layer (30C)).

In regard to claim 9, Sugiyama teaches wherein the outer layer is enclosed by at least one external layer, and/or the inner layer encloses at least one internal layer ((20), Fig. 1, the inner layer encloses reticular tube (20)).

Claims 1, 4-7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Howat et al. (US Patent Application Publication No. 2015/0032104, hereinafter Howat).

In regard to claim 1, Howat discloses an endoscope (10, Fig. 1) having a layered structure (12) comprising an inner layer of plastic (26, Fig. 6), an outer layer of plastic (30, Fig. 6) enclosing the inner layer, and a structuring layer (28) in the transition region (the transition region is defined as the area encompassing the structuring layer (28) and the area adjacent the structuring layer in which the inner and outer layers are combined due to melting together, Par. 50, Fig. 6) of the inner layer and the outer layer (Fig. 6), characterized in that the chosen plastics of the inner layer and of the outer layer are different (Par. 44, 48), and in that the inner (the inner and outer layers are melted together, Par. 50).

In regard to claim 4, Howat teaches wherein the structuring layer has a multiplicity of holes which are separated from one another by webs and through which at least a plastic of the inner layer and/or of the outer layer protrudes and in particular forms a part of the meshing of the inner layer and of the outer layer (gaps within the braid (28) enable the plastic of the inner and outer layers to flow therethrough to mesh with each other, Par. 50, Fig. 6).

In regard to claim 5, Howat teaches wherein the structuring layer forms a boundary of the transition region to one of the two layers (Fig. 6).

In regard to claim 6, Howat teaches wherein the structuring layer is formed substantially from metal and/or plastic, in particular from metal wires and/or plastic fibers, or from a perforated woven fabric of plastic fibers and/or metal wires (Par. 45, Fig. 6).

In regard to claim 7, Howat teaches holes wherein holes of the structuring layer have a size of over 0.1 mm, preferably 0.2 mm, particularly 0.5 mm or 1 mm, and webs of the structuring layer in particular have a width of over 0.1 mm, preferably 0.2 mm, in particular over 0.5 mm (Par. 37 teaches of the conductive element (40) of the braid (28) having a diameter 0.005” (0.127mm), and Fig. 6 illustrates the gap between adjacent braids being greater than a diameter of adjacent braids (28)).


In regard to claim 9, Howat teaches wherein the outer layer is enclosed by at least one external layer, and/or the inner layer encloses at least one internal layer (via heat shrink tube (32) surround the outer layer, Fig. 6).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Sugiyama et al. (US Patent No. 6,458,075, hereinafter Sugiyama) in view of Howat et al. (US Patent Application Publication No. 2015/0032104, hereinafter Howat).

In regard to claim 3, Sugiyama teaches the plastic of the inner layer is chosen in particular from polyurethane (PU), thermoplastic polyurethane (TPU) and/or from styrene block copolymer, in particular from styrene-ethylene-butylene-styrene (SEBS) (the inner layer is formed of polyurethane, Col. 3, Lines 47-58).
Sugiyama is silent with respect to the plastic of the outer layer is chosen as polyether block amide block copolymer, in particular as PEBAX, and/or as glycol-modified polycyclohexylene dimethylene terephthalate (PCTG).  
Howat teaches of an analogous medical device comprising a shaft (12) formed of inner and outer layers (26, 30) of plastic material and a braid (28) formed between the layers.  The outer layer (30) can be formed of one of a melt-processable polymeric tube, a melt-processable fluoropolymeric tube or a melt-processable thermoplastic elastomeric tube, which includes PEBAX (Par. 48).  The inner layer is formed of polymeric tubing (Par. 44) and the braid is formed of a conductive material (Par. 34).  The inner layer, outer layer and braid are then melted together to form the shaft (Par. 50).
Howat teaches the outer layer of the shaft can be formed of one of a plurality of materials, such as melt-processable polymeric tube, a melt-processable fluoropolymeric tube or a melt-processable thermoplastic elastomeric tube, including PEBAX.  Therefore, it would’ve been obvious to one of ordinary skill in the art at the time of the invention to modify the melt-processable outer layer (30B) of Sugiyama to be formed of a melt-processable thermoplastic elastomer, such as PEBAX, as taught by Howat since Howat illustrates a wide range of meltable materials can be used to form an outer layer (Par. 48).  There being no unexpected results in substituting the inner layer of Sugiyama to be formed of PEBAX as taught by Howat.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN N HENDERSON whose telephone number is (571)270-1430.  The examiner can normally be reached on Monday-Friday 6am-5pm (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/RYAN N HENDERSON/           Primary Examiner, Art Unit 3795                                                                                                                                                                                             	May 8, 2021